


110 HR 4084 IH: Veterans Quality of Life Study Act of

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4084
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require a study
		  on the Department of Veterans Affairs schedule for rating disabilities, to
		  provide for the treatment of claims under laws administered by the Secretary of
		  Veterans Affairs in the case of the death of a claimant, to require an annual
		  report on the workload of the Court of Appeals for Veteran Claims, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Quality of Life Study Act of
			 2007.
		2.Study on
			 Department of Veterans Affairs schedule for rating disabilities
			(a)Study
			 requiredNot later than 60
			 days after the date of the enactment, the Secretary shall contract with the
			 Institute of Medicine, or other appropriate entity, to conduct a study
			 analyzing the extent to which the schedule for rating disabilities prescribed
			 by the Secretary of Veterans Affairs pursuant to section 1155 of title 38,
			 United States Code, accounts for or should be amended or expanded to account,
			 measure, and compensate for loss of quality of life to veterans due to a
			 disability resulting from a personal injury suffered, physical or mental, or
			 disease contracted in the line of duty, or for aggravation of a preexisting
			 injury suffered or disease contracted in the line of duty.
			(b)Contents of
			 studyThe study which will be completed by the Institute of
			 Medicine, or other appropriate entity, within 180 days after contracting with
			 the Secretary shall be carried out pursuant to subsection (a) and shall—
				(1)examine—
					(A)the extent to
			 which the schedule for rating disabilities, as in effect on the date of the
			 enactment of this Act, accounts for loss of quality of life; and
					(B)specific
			 approaches and instruments for measuring—
						(i)the
			 effect of a service-connected disability on a veteran’s quality of life,
			 including the veteran’s psychological state, loss of physical integrity, and
			 social inadaptability; and
						(ii)the
			 ways in which quality of life disability compensation is managed under various
			 other disability programs of Federal and State governments and in other
			 countries;
						(2)include
			 recommendations with respect to—
					(A)the appropriate
			 standards for determining whether a service-connected disability has caused a
			 loss in the veterans’ quality of life;
					(B)the means for
			 determining the appropriate level of compensation for loss of quality of life;
			 and
					(C)the practicability
			 of implementing quality of life evaluations in the course of providing the
			 benefits relating to disability compensation and pension administered by the
			 Secretary of Veterans Affairs;
					(3)take into account
			 advice and information received through consultations carried out with public
			 and private entities, veteran service organizations, agencies, advocacy groups,
			 and, if necessary, other consultants, with particular attention paid to how to
			 manage any changes for veterans who are receiving disability compensation under
			 chapter 11 of title 38, United States Code, as of the date of the enactment of
			 this Act; and
				(4)include such other
			 matters as the Secretary and the entity carrying out the study determine are
			 appropriate.
				(c)ReportNot
			 later than 60 days after the completion of the study required under subsection
			 (a), the Secretary of Veterans Affairs shall submit to Congress a report that
			 includes the following:
				(1)The Secretary’s recommendations with
			 respect to the findings and conclusions of the study regarding accounting for
			 the loss of quality of life in the schedule for rating disabilities prescribed
			 by the Secretary of Veterans Affairs pursuant to section 1155 of title 38,
			 United States Code.
				(2)The Secretary’s
			 recommendations with respect to compensation that should be paid by the
			 Department of Veterans Affairs to veterans for loss of quality of life and the
			 basis for determining the amount of any such compensation.
				3.Treatment of
			 claims upon death of claimant
			(a)Treatment of
			 beneficiary of veteran’s accrued benefits as claimant for purposes of
			 incomplete claims upon death of veteranTitle 38, United States Code, is amended by
			 inserting after section 5121 the following:
				
					5121A.Death of
				claimantIf a veteran who is a
				claimant dies while a pending claim is awaiting final adjudication for any
				benefit under a law administered by the Secretary, the person who would receive
				any accrued benefits due to the veteran under section 5121(a)(2) of this title
				shall be treated as the claimant for the purposes of processing to completion
				the pending claim. If the person who would receive such accrued benefits does
				not want to be treated as the claimant under this subsection, that person may
				designate to be treated as the claimant under this subsection the person who
				would receive such benefits upon the death of the person who would otherwise be
				treated as the claimant under the preceding
				sentence.
					.
			(b)Effective
			 DateThe amendments made by this section shall apply with respect
			 to the claim of any veteran who dies on or after the date of the enactment of
			 this Act.
			4.Annual reports on
			 workload of United States Court of Appeals for Veterans Claims
			(a)In
			 GeneralSubchapter III of chapter 72 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					7288.Annual
				reportThe chief judge of the
				Court shall annually submit to the Committee on Veterans Affairs’ of the Senate
				and the Committee on Veterans Affairs’ of the House of Representatives a report
				summarizing the workload of the Court during the last fiscal year that ended
				before the submission of such report. Such report shall include, with respect
				to such fiscal year, the following information:
						(1)The number of
				appeals filed.
						(2)The number of
				petitions filed.
						(3)The number of
				applications filed under section 2412 of title 28.
						(4)The number and
				type of dispositions, including settlements.
						(5)The median time
				from filing to disposition.
						(6)The number of oral
				arguments.
						(7)The number and
				status of pending appeals and petitions and of applications described in
				paragraph (3).
						(8)A summary of any
				service performed by recalled retired judges during the fiscal year.
						(9)The number of
				decisions or dispositions rendered by a single judge, multi-judge panels and
				the full Court.
						(10)The number of
				cases pending longer than 18
				months.
						.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 72 of
			 such title is amended by inserting after the item related to section 7287, the
			 following new item:
				
					
						7288. Annual
				report.
					
					.
			5.Report on
			 expansion of facilities for United States Court of Appeals for Veterans
			 Claims
			(a)FindingsCongress
			 finds the following:
				(1)The United States
			 Court of Appeals for Veterans Claims is currently located in the District of
			 Columbia in a commercial office building that is also occupied by other Federal
			 tenants.
				(2)In February 2006,
			 the General Services Administration provided Congress with a preliminary
			 feasibility analysis of a dedicated Veterans Courthouse and Justice Center that
			 would house the Court and other entities that work with the Court.
				(3)In February 2007,
			 the Court notified Congress that the most cost-effective alternative
			 appears to be leasing substantial additional space in the current
			 location, which would require relocating other current
			 government tenants from that building.
				(4)The February 2006
			 feasibility report of the General Services Administration does not include an
			 analysis of whether it would be feasible or desirable to locate a Veterans
			 Courthouse and Justice Center at the current location of the Court.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the United States
			 Court of Appeals for Veterans Claims should be provided with appropriate office
			 space to meet its needs, as well as to provide the image, security, and stature
			 befitting a court that provides justice to the veterans of the United States;
			 and
				(2)in providing that
			 space, Congress should avoid undue disruption, inconvenience, or cost to other
			 Federal entities.
				(c)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Administrator of General Services shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’
			 Affairs of the House of Representatives a report on the feasibility of—
					(A)leasing additional
			 space for the United States Court of Appeals for Veterans Claims within the
			 building where the Court was located on the date of the enactment of this Act;
			 and
					(B)using the entirety
			 of such building as a Veterans Courthouse and Justice Center.
					(2)ContentsThe
			 report required by paragraph (1) shall include a detailed analysis of the
			 following:
					(A)The impact that
			 the matter analyzed in accordance with paragraph (1) would have on Federal
			 tenants of the building used by the Court.
					(B)Whether it would
			 be feasible to relocate such Federal tenants into office space that offers
			 similar or preferable cost, convenience, and usable square footage.
					(C)If relocation of
			 such Federal tenants is found to be feasible and desirable, an analysis of what
			 steps should be taken to convert the building into a Veterans Courthouse and
			 Justice Center and a time line for such conversion.
					(D)If relocation is
			 not desirable, then the cost of constructing a new facility for the use as a
			 Veterans Courthouse and Justice Center.
					(3)Comment
			 periodThe Administrator shall provide an opportunity to such
			 Federal tenants—
					(A)before the
			 completion of the report required by paragraph (1), to comment on the subject
			 of the report required by such paragraph; and
					(B)before the
			 Administrator submits the report required by paragraph (1) to the congressional
			 committees specified in such paragraph, to comment on a draft of such
			 report.
					
